Curia, per
Nott, J.
The court concur in opinion with the chancellor in this case; and I will add, that although under the royal government the governor and council constituted the court of equity, the governor alone was ordinary. The appointments therefore of guardians by him were made in the capacity of ordinary and not as chancellor. The constitutions of 1776 and 1778 confer on the ordinaries then to be appointed the power heretofore exercised by the ordinary. And the judges of the county courts, to whom was confided the powers of the ordinary, always exercised the power of appointing guardians. And the clerk was allowed compensation for entering guardian’s accounts, and all matters relating thereto, binding out poor orphans, and appointing guardians, &c. P. L. 387. The long exercise of the power of appointing guardians by the ordinary, and the
frequent recognitions of such a power by the legislature, although it does not appear anywhere* to be directly conferred, certainly authorizes the exercise of it at this day, and makes it the duty of the court to support the authority of guardians so appointed. The decree is therefore affirmed.

Decree affirmed.